Citation Nr: 0532345	
Decision Date: 12/01/05    Archive Date: 12/21/05

DOCKET NO.  03-09 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased rating for an injury to 
Muscle Group XIV as a residual of a shell fragment wound 
(SFW) of the right leg, currently rated 40 percent disabling.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service during World War II.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2001 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  

In November 2003, the appellant appeared with his 
representative and testified at a hearing held at the RO.  A 
transcript of that hearing is of record.  

The appellant was born in November 1920, and he is currently 
85 years old.  In November 2005, the Board granted a motion 
filed on behalf of the appellant to advance this appeal on 
the Board's docket due to his advanced age.  

In the Informal Brief filed with the Board in October 2005, 
the representative has asserted inferred claims seeking 
service connection for a SFW scar of the right leg and for 
aggravation of an immune-mediated demyelinating axonal 
polyneuropathy of the right leg pursuant to Allen v. Brown, 
7 Vet. App. 439 (1995).  The Board believes that the evidence 
as a whole also raises the question of whether additional 
residuals of the SFW in service (other than the injury to 
Muscle Group XIV which is the subject of the present appeal) 
currently exist and warrant service connection and a separate 
rating.  These matters are not inextricably intertwined with 
the issue currently before the Board.  Since these matters 
have not yet been addressed by the RO, they are referred back 
to the RO for further development or other appropriate 
action.  

Entitlement to service connection for a bilateral hearing 
loss disability was denied by rating action dated in February 
2004.  Following a timely notice of disagreement, a statement 
of the case was sent to the appellant pertaining to this 
issue in November 2004.  A timely substantive appeal was not 
received to perfect this appeal to the Board.  See 38 C.F.R. 
§§ 20.200, 20.302.  However, the representative's assertion 
in the October 2005 Informal Brief that the RO's denial of 
this claim did not provide the veteran with his "rights" 
under 38 U.S.C.A. § 1154(b) is viewed as possibly asserting a 
claim of clear and unmistakable error (CUE) in the otherwise 
final rating action of February 2004.  This matter is also 
referred to the RO for appropriate further action.  

The issue of entitlement to service connection for tinnitus 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant is currently in receipt of the maximum 
schedular rating of 40 percent for an injury to Muscle Group 
XIV.  

2.  Referral for extraschedular consideration is not 
warranted in this case.  


CONCLUSION OF LAW

Entitlement to a rating in excess of 40 percent for an injury 
to Muscle Group XIV is not established.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §3.321(b)(1), 4.1, 4.73, Diagnostic 
Code 5314 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.  

The record reflects that through various letters, the 
statement of the case and supplements thereto, the RO has 
notified the appellant of the evidence and information needed 
to substantiate the current claim, the information he should 
provide to enable the RO to obtain evidence on his behalf, 
the assistance that VA would provide to obtain evidence and 
information on his behalf, and the evidence that the 
appellant should submit if he did not desire the RO to obtain 
the evidence on his behalf.  See, e.g., the letters addressed 
to the appellant by the RO dated June 20, 2001 and May 3, 
2005.  In these letters, the RO specifically informed the 
appellant of the current status of his claim and of the 
evidence already of record in support of the claim, and of 
what the evidence must show in order to support the claim.  
The appellant was also asked to inform the RO of any 
additional evidence or information which he thought would 
support his claim, so that the RO could attempt to obtain 
this additional evidence for him.  Moreover, since the 
veteran was informed of the evidence that would be pertinent 
to his claim and requested to submit such evidence or provide 
the information necessary to enable the RO to obtain such 
evidence, the Board believes that the veteran was on notice 
of the fact that he should submit any pertinent evidence in 
his possession.  The May 2005 letter from the RO specifically 
instructed the appellant to submit any relevant evidence in 
his possession.  Therefore, to this extent, the Board is 
satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Moreover, the appellant has been accorded several VA 
examinations in connection with the current claim, and 
extensive VA and private medical records have been obtained.  
Neither the appellant nor his representative has identified 
any additional evidence or information which could be 
obtained to substantiate the present claim, and the Board is 
also unaware of any such outstanding evidence or information.  
The appellant did not respond to the May 2005 VCAA letter.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

In the present case, the relevant issue was initially 
adjudicated by the RO in September 2001, after the initial 
VCAA letter had been sent to him in June 2001.  Subsequently, 
extensive notification and evidentiary development were 
accomplished in accordance with the VCAA, and the claims were 
last adjudicated in May 2005 after the final VCAA letter was 
issued in May 2005 without evidentiary response from the 
appellant or his representative.  There is no indication or 
reason to believe that that the ultimate decision of the RO 
on the merits of this claim would have been different had 
initial adjudication been preceded by complete VCAA 
notification and development.  In sum, the Board is satisfied 
that the RO properly processed the claim following compliance 
with the notice requirements of the VCAA and the implementing 
regulations and Pelegrini.  Any remaining procedural errors 
would constitute harmless error.  Therefore, in the Board's 
opinion, there is no prejudice to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the 
veteran's claim.

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The Rating Schedule provides that slight injuries to Muscle 
Group XIV, the anterior thigh group, will be noncompensably 
rated.  A moderate injury to this muscle group warrants a 
10 percent rating; a moderately severe injury, 30 percent; 
and the maximum rating of 40 percent will be assigned for a 
severe injury to this muscle group.  38 C.F.R. § 4.73. 
Diagnostic Code 5314.  See also 38 C.F.R. § 4.56.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disability.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote histories and findings 
pertaining to this disability, except as noted below.  

In the present case, the appellant incurred a combat-related 
injury to Muscle Group XIV with no bone or joint deformity as 
a result of a SFW to the inferior aspect of the medial right 
thigh in May 1944.  This disability has been rated 30 percent 
disabling from September 1944 and 40 percent disabling from 
April 1946.  This 40 percent rating is now protected pursuant 
to 38 C.F.R. § 3.951(b).  

The present claim seeking an increased rating was filed in 
June 2001.  The appellant complained of the recent 
development of a greater degree of weakness in his right leg 
and of a right foot-drop.  Private medical records dating 
from August 2000 to July 2001 were obtained and reviewed.  
These medical records document treatments for an inflammatory 
immune-mediated segmental demyelinating axonal polyneuropathy 
associated with nonservice-connected type II diabetes 
mellitus.  The symptoms of this disability included weakness 
and numbness in both legs and both hands, and bilateral foot-
drop.  

On a VA examination of the appellant in August 2001, there 
was muscle atrophy of the right calf area, with no 
appreciable joint deformities of the right leg.  There was a 
mild tenderness to palpation noted over the lateral and 
medial malleolar aspect of the right ankle.  The ligaments of 
the right knee were all stable without any evidence of joint 
laxity or joint effusion.  The right knee flexed actively to 
70 degrees without pain and passively to 130 degrees; the 
limitation being by weakness.  There was good strength across 
the right knee on both flexion and extension.  The VA 
examiner agreed that the appellant's current weakness and 
associated decreased range of motion as limited by weakness 
resulted from a bilateral segmental demyelinating axonal 
polyneuropathy which was related to the underlying diagnosis 
of diabetes.  These findings were not likely related to the 
service-connected SFW, according to this medical expert.  

In April 2003, one of the appellant's private physicians 
wrote to state that the weakness in the appellant's legs was 
present before any rise in his blood sugars was recorded and 
that it would be unusual to have neuropathy secondary to 
diabetes before elevated blood sugars were detected.  

At the hearing conducted at the RO in November 2003, the 
appellant testified that he understood he was already 
receiving the maximum rating for the injury to Muscle Group 
XIV; however, he felt that the current weakness and swelling 
in the right leg constituted additional residuals of the SFW 
which warranted separate ratings.  

On a VA neurology examination of the appellant in March 2005, 
the examiner reported that the appellant's current bilateral 
foot-drop and lower extremity weakness were not likely to be 
related to the service-connected SFW.  Some loss of muscle 
tissue in the area of the SFW scar of the right thigh was 
noted by this examiner, along with significant atrophy in 
both legs below the knees.  The diagnoses on this examination 
included the service-connected SFW to the right anterior 
thigh group with some loss of muscle tissue; together with 
nonservice-related immune-mediated demyelinating 
polyneuropathy involving both hands and both feet.  

The Board would point out that the only issue procedurally 
developed for appellate review at this time is entitlement to 
an increased rating for the injury to Muscle Group XIV 
resulting from the SFW in service.  Other, separately ratable 
residuals of that incident, if any, are not currently service 
connected; and the question of whether additional residuals 
of that incident in service currently exist and warrant 
service connection has been referred to the RO for initial 
adjudication.  

The appellant is already in receipt of the maximum schedular 
disability rating for an injury to Muscle Group XIV.  This 
rating is based upon a severe injury to that muscle group and 
contemplates the current evidence of weakness in the right 
leg, although it appears that much of this weakness and other 
current symptoms such as numbness and right foot-drop are 
actually attributable to nonservice-connected causes.  It is 
important to note, however, that a higher rating than the 
current 40 percent is not possible under Diagnostic Code 5314 
of the Rating Schedule relating to injuries to Muscle Group 
XIV.  

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis upon which to 
assign a higher disability evaluation for the disability at 
issue.  

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  There is no indication in the record that the 
schedular evaluation is inadequate to evaluate the impairment 
of the appellant's earning capacity due to the disability at 
issue.  The veteran has not required frequent hospitalization 
for this disability and the manifestations of this disability 
are not in excess of those contemplated by the schedular 
criteria.  Therefore, referral of this case for extra-
schedular consideration is not in order.  See Floyd v. Brown, 
9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 
(1996).  

Accordingly, in the absence of a legal basis for a higher 
schedular rating or for referral of this appeal for 
extraschedular consideration, this appeal will be denied.  

ORDER

A rating in excess of 40 percent for an injury to Muscle 
Group XIV as a residual of a SFW of the right leg is denied.  


REMAND

Entitlement to service connection for tinnitus was denied by 
rating action dated in January 2005, and the appellant was 
notified of this determination and of his appellate rights in 
a letter dated January 27, 2005.  Although the appellant has 
not responded to this letter, the representative asserted in 
the November 2005 Informal Brief that the RO's denial of this 
claim did not provide the appellant with his "rights" under 
38 U.S.C.A. § 1154(b).  The Board interprets this document as 
a timely notice of disagreement with the January 2005 rating 
action denying service connection for tinnitus.  A remand for 
the purpose of issuing a statement of the case is mandated in 
this situation.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, this matter is remanded to the RO (via the AMC 
in Washington, D.C.) for the following further action:  

The veteran and his representative should 
be provided a statement of the case in 
response to the timely notice of 
disagreement with the January 2005 
decision denying service connection for 
tinnitus.  The veteran should also be 
informed of the requirements to perfect 
an appeal with respect to this new issue.  

If a timely substantive appeal is received with respect to 
the issue of service connection for tinnitus, the RO should 
complete the appropriate procedural development necessary for 
appellate review by the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


